Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 01/05/22.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 7, 12, 16 and 20 have been amended. No claims have been cancelled.  As a result, claims 1-20 now pending in this office action.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.


5. 	Claims 1-10 and 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (US 2014/0214897 A1) in view of SOWELL et al, (US 2014/0181141 A1).

 	Regarding claim 1, Zhu teaches. a method of extracting a table having data in a plurality of rows from a column- oriented Not Only Structured Query Language (NoSQL) database, the method comprising, (See Zhu paragraph [0032], retrieving column data for a particular table from an internal meta model stored in cache memory (e.g., stored in data store 120 or in the server internal memory), step 342. If the internal meta model does not contain the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider): 
 	scanning all the rows in a desired table in the NoSQL database and producing a list of column families and associated column names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider); 
 	in response to scanning all the rows in a desired table in the NoSQL data base and producing the list of column families and column names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider); 

 	produced by scanning all the rows in the desired table in the NoSQL database; (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider);
 	reading and extracting, after creating the schema for the new table having the table catalog of new column names, (See Zhu paragraph [0032], retrieving column data for a particular table from an internal meta model stored in cache memory…the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider), at least a portion of the data from the desired table in the NoSQL database into the new table having the table catalog of new columns names, (See Zhu paragraph [0032], retrieving column data for a particular table from an internal meta model stored in cache memory…the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider),
 	Zhu does not explicitly disclose to a new table created in a different type of database, creating, to a schema for a new table having a table catalog of new column names, using a Java Script Object Notation (JSON) structure to extract the columns names from the list of column families, associating a creation timestamp with the new table, and saving the new table having the table catalog of new column names to the different database.
 	However, SOWELL teaches to a new table created in a different type of database, creating the relational schema, a new "val" column can be added to the map relation to include the new type), creating, a schema for a new table having a table catalog of new column names, (See SOWELL paragraph [0130], When creating the relational schema, a new "val" column can be added to the map relation to include the new type. The other "val" columns can be appended with their types as well to distinguish the column names), using a Java Script Object Notation (JSON) structure, (See SOWELL paragraph [0015], analyzing JavaScript Object Notation (JSON)), to extract the columns names from the list of column families, (See SOWELL paragraph [0059], an object may contain dates as field names and statistics like page views for the values. In the relational view, maps are extracted into separate tables and the data is pivoted such that keys are in a key column and values are in a value column); associating a creation timestamp with the new table, (See SOWELL paragraph [0126], the tables for (nested) objects that are adorned as maps can be "pivoted." For example, consider the following schema for keeping track of various metrics (daily page views, clicks, time spent, etc., See SOWELL paragraph [0272], a new table (New_Table) is created for the nested object); and  saving the new table having the table catalog of new column names to the different database, (See SOWELL paragraph [0128], a table with a separate column for each day, the fields and values can be stored as key-value pairs in a relation, See SOWELL paragraph [0272], a new table (New_Table) is created for the map. Control continues at 1140, where a Join_Key is added to Current_ Table and at 1144, a corresponding Join_Key is added to New_Table. At 1148, a key field having a string type is added to New_Table).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify a new table created in a different type of database, creating to a new table created in a different type of database, a schema for a new table having a table catalog of new column names, using a Java Script Object Notation (JSON) structure, to extract the columns names from the list of column families, associating a creation timestamp with the new table, and saving the new table having the table catalog of new column names to the different database of SOWELL to create a root table with a column for each element in a top level of the cumulative schema (valid time). (See SOWEL paragraph [0029]).

 	Claim 12 recites the same limitations as claim 1 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Regarding claim 2, Zhu taught the method according to claim 1 as described above. Zhu further teaches further comprising providing the desired table name and a path to the different database, (See Zhu paragraph [0034], the table is a collection of items and each item is a collection of attribute-value pairs…attribute-value pairs of which the attributes have the same attribute name but a different value (for the same attribute name, the value must be different)).  

 	Regarding claim 3, Zhu taught the method according to claim 1 as described
above. Zhu further teaches wherein scanning all the rows in a desired table, (See Zhu paragraph [0040], Scanning only the first row provides the attributes list), and producing a list of family names and associated column names comprises, (See Zhu  paragraph [0021], a table list of data collections and/or datasets from NoSQL provider 140. The NoSQL provider can return the requested table list containing data collections and/or datasets):
 	scanning a first subset of the rows in the desired table in the NoSQL database, (See Zhu  paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider);
 	producing a list of column families and associated column names from the scanned subset of rows, (See Zhu paragraph [0040], Scanning only the first row provides the attributes list); 
 	checking if all the rows in the desired table have been scanned, (See Zhu paragraph [0018], If table metadata is requested, a detection algorithm can scan the data to build up the mapping based on the data by implementing data sampling) and 
 	in response to all the rows in the desired table not being scanned, scanning a second subset of the rows in the desired table in the NoSQL database, (See Zhu paragraph [0018], establish a connection to a NoSQL data source endpoint via electronic communication network 130…a detection algorithm can scan the data to build up the mapping based on the data by implementing data sampling. Alternately, the schema can be mapped from a schema description file provided by a user).

 	Claim 13 recites the same limitations as claim 3 above. Therefore, claim 13 is rejected based on the same reasoning.

 	Regarding claim 4, Zhu taught the method according to claim 3 as described above. Zhu further teaches further comprising, in response to all the rows in a desired table not being scanned, (See Zhu paragraph [0018], establish a connection to a NoSQL data source endpoint via electronic communication network 130…a detection algorithm can scan the data to build up the mapping based on the data by implementing data sampling. Alternately, the schema can be mapped from a schema description file provided by a user), applying a filter during scanning of the second subset of the rows in the desired table to avoid scanning any column names already scanned, (See Zhu paragraph [0018], a detection algorithm can scan the data to build up the mapping based on the data by implementing data sampling. Alternately, the schema can be mapped from a schema description file provided by a user. In accordance with some embodiments, performance optimization can be accomplished by internally caching the metadata to minimize network traffic and avoid performance loss across multiple queries. The BI tool can query metadata and data as any other data source).  

 	Claim 14 recites the same limitations as claim 4 above. Therefore, claim 14 is rejected based on the same reasoning.

  	Regarding claim 5, Zhu taught the method according to claim 1 as described above. Zhu further teaches checking if a previous extract of the desired table is present in the different database, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235), and 
 	in response to a previous extract of the desired table not being present in the different database, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235), reading and extracting all the data from the desired table in the NoSQL database into the new table having the table catalog of new columns names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider).

 	Claim 15 recites the same limitations as claim 6 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 6, Zhu taught the method according to claim 5 as described above. Zhu further teaches wherein checking if a previous extract of the desired table is present in the different database comprises, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235): determining, from the path to the different database provided by a user, the different database to write the new table, (See Zhu paragraph [0014], where each table is a collection of data items having different attributes but with a primary key attribute common to each data item); and in response to determining the different database, search the different database for a previous extract of the desired table, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235).

 	Regarding claim 7, Zhu taught the method according to claim 5 as described above. Zhu further teaches: 
 	in response to a previous extract of the desired table being present in the different database, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235), determining whether the timestamp associated with the previous extract of the desired table is available, (See SOWELL paragraph [0076], dynamically creating the schema is to start with a "current" schema inferred from past objects and grow the schema as new objects are ingested. We simply merge the current schema (S_curr) with the schema (type) of a new object (O_new) to arrive at the new schema (S_new)); and
 	in response to the timestamp associated with the previous extract of the desired table not being available, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235), reading and extracting all the data from the desired table in the NoSQL database into the new table having the table catalog of new columns names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider).
 
 	Claim 16 recites the same limitations as claim 7 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding claim 8, Zhu taught the method according to claim 7 as described above. 
	in response to the timestamp associated with the previous extract of the desired table being available, (See Zhu paragraph [0032], If the requested column data is not resident in the internal meta model, process 200 continues to step 245, where server 110 sends a request to the NoSQL provider to obtain a full dataset for the table referenced by the business intelligence tool request at step 235), reading and extracting all the data after the timestamp, (See SOWELL paragraph [0076], dynamically creating the schema is to start with a "current" schema inferred from past objects and grow the schema as new objects are ingested. We simply merge the current schema (S_curr) with the schema (type) of a new object (O_new) to arrive at the new schema (S_new)), from the desired table in the NoSQL database into the new table having the table catalog of new columns names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider).

 	Claim 17 recites the same limitations as claim 8 above. Therefore, claim 17 is rejected based on the same reasoning.

 	Regarding claim 9, Zhu taught the method according to claim 8 as described above. 
	Zhu does not explicitly disclose further merging the data extracted from the NoSQL database after the timestamp with the previous extract of the desired table to add new rows and update existing rows from the previous extract.
 	However, SOWELL teaches merging the data extracted from the NoSQL database after the timestamp with the previous extract of the desired table to add new rows and update existing rows from the previous extract, (See SOWELL paragraph [0076], dynamically creating the schema is to start with a "current" schema inferred from past objects and grow the schema as new objects are ingested. We simply merge the current schema (S_curr) with the schema (type) of a new object (O_new) to arrive at the new schema (S_new)).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify merging the data extracted from the NoSQL database after the timestamp with the previous extract of the desired table to add new rows and update existing rows from the previous extract of SOWELL to create a root table with a column for each element in a top level of the cumulative schema (valid time). (See SOWEL paragraph [0029]).

 	Claim 18 recites the same limitations as claim 9 above. Therefore, claim 18 is rejected based on the same reasoning.

 	Regarding claim 10, Zhu taught the method according to claim 9 as described above. 
 	Zhu does not explicitly disclose further comprising updating the timestamp associated with the new table having the merged data and saving the new table with the merged data to the different database.
 	However, SOWELL teaches further comprising updating the timestamp associated with the new table having the merged data and saving the new table with the merged data to the different database, (See SOWELL paragraph [0176], the additional storage space, and the execution time needed to update them as new objects are added to the system, See SOWELL paragraph [0177], the merging process takes the union of the two schemas, collapsing common fields, sub-objects, and arrays, and adding new ones when they appear).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify further comprising updating the timestamp associated with the new table having the merged data and saving the new table with the merged data to the different database of SOWELL to create a root table with a column for each element in a top level of the cumulative schema (valid time). (See SOWEL paragraph [0029]).

 	Claim 19 recites the same limitations as claim 10 above. Therefore, claim 19 is rejected based on the same reasoning.
 	
 	Regarding claim 20, Zhu teaches a system comprising: 
 	at least one programmable processor, (See Zhu paragraph [0007], set computer processor); 
 	a column-oriented Not Only Structured Query Language (NoSQL) database, (See Zhu paragraph [0032], column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider), comprising a plurality of tables storing data, (See Zhu paragraph [0021], The internal meta model can be stored, for example, in data store 120), each table having one or more rows, (See Zhu paragraph [0021], a table that is organized into rows), wherein each row has a row key, (See Zhu paragraph [0020], information regarding the primary keys (e.g., type and name), and one or more column families, (See Zhu paragraph [0022], one or more columns for a table listed on the table list response), each column family having one or more column names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider); 
 	at least one alternative storage database comprising flat files, (See Zhu paragraph [0009], Data store 120 can also or alternatively support multi-tenancy by providing multiple logical database systems which are programmatically isolated from one another); 
 	a machine-readable medium storing instructions that, (See Zhu paragraph [0007], he computer program application may include code or executable instructions), when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising, (See Zhu paragraph [0007], The computer program application may include code or executable instructions that when executed may instruct or cause the central controller and other components of the server to perform): 
 	scanning all the rows in a desired table in the NoSQL database and producing a list of the one or more column families and associated column names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider); 
 	creating, in response to scanning all the rows in a desired table in the NoSQL data base and producing the list of column families and column names, (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider); 
produced by scanning all the rows in the desired table in the NoSQL database; (See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider); 
 	reading and extracting, after creating the schema for the new table having the table catalog of new column names; (See Zhu paragraph [0032], retrieving column data for a particular table from an internal meta model stored in cache memory…the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider), at least a portion of the data from the desired table in the NoSQL database into the new table having the table catalog of new columns names, (See Zhu paragraph [0032], retrieving column data for a particular table from an internal meta model stored in cache memory…the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider).
 	Zhu does not explicitly disclose wherein each column name is associated with stored data where the stored data in each column has a timestamp associated with the stored data, a schema for a new table having a table catalog of new column names using a Java Script Object Notation (JSON) structure to extract the columns names from the list of column families; associating a creation timestamp with the data in the new table; and saving the new table having the table catalog of new column names to the alternative storage database.
 	However, SOWELL teaches wherein each column name is associated with stored data where the stored data in each column, (See SOWELL paragraph [0130], When creating the relational schema, a new "val" column can be added to the map relation to include the new type. The other "val" columns can be appended with their types as well to distinguish the column names) has a timestamp associated with the stored data, (See SOWELL paragraph [0126], the tables for (nested) objects that are adorned as maps can be "pivoted." For example, consider the following schema for keeping track of various metrics (daily page views, clicks, time spent, etc., See SOWELL paragraph [0272], a new table (New_Table) is created for the nested object), a schema for a new table having a table catalog of new column names, (See SOWELL paragraph [0130], When creating the relational schema, a new "val" column can be added to the map relation to include the new type. The other "val" columns can be appended with their types as well to distinguish the column names), using a Java Script Object Notation (JSON) structure, (See SOWELL paragraph [0015], analyzing JavaScript Object Notation (JSON)), to extract the columns names from the list of column families, (See SOWELL paragraph [0059], an object may contain dates as field names and statistics like page views for the values. In the relational view, maps are extracted into separate tables and the data is pivoted such that keys are in a key column and values are in a value column); associating a creation timestamp with the data in the new table, (See SOWELL paragraph [0126], the tables for ( nested) objects that are adorned as maps can be "pivoted." For example, consider the following schema for keeping track of various metrics (daily page views, clicks, time spent, etc., See SOWELL paragraph [0272], a new table (New_Table) is created for the nested object); and saving the new table having the table catalog of new column names to the alternative storage database, (See SOWELL paragraph [0128], a table with a separate column for each day, the fields and values can be stored as key-value pairs in a relation, See SOWELL paragraph [0272], a new table (New_Table) is created for the map. Control continues at 1140, where a Join_Key is added to Current_ Table and at 1144, a corresponding Join_Key is added to New_Table. At 1148, a key field having a string type is added to New_Table).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein each column name is associated with stored data where the stored data in each column has a timestamp associated with the stored data; creating a schema for a new table having a table catalog of new column names using a Java Script Object Notation (JSON) structure to extract the columns names from the list of column families; wherein each column name is associated with stored data where the stored data in each column name has a timestamp associated with the stored data; associating a creation timestamp with the data in the new table; and saving the new table having the table catalog of new column names to the alternative storage database of SOWELL to create a root table with a column for each element in a top level of the cumulative schema (valid time). (See SOWEL paragraph [0029]).

6. 	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (US 2014/0214897 A1) in view of SOWELL et al, (US 2014/0181141 A1) and further in view of TAYLOR (US 2014/0172833 A1).

 	Regarding claim 11, Zhu taught the method according to claim 1 as described above. 
	Zhu together with SOWELL does not explicitly disclose wherein the column-oriented NoSQL database is HBase, and the new table is a flat file written to alternative storage.
 	However, TAYLOR teaches wherein the column-oriented NoSQL database is HBase, and the new table is a flat file written to alternative storage, (See TAYLOR paragraph [0043], SQL-to-NoSQL client 500 includes JDBC interface…to run over the data stored in the non-relational database (e.g., HBase).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the column-oriented NoSQL database is HBase, and the new table is a flat file written to alternative storage of TAYLOR to transform the SQL queries into a set of HBase (or other non-relational database) scans that can be executed in parallel for each row key range. (See TAYLOR paragraph [0017]).

Response to Amendment
 	Applicant’s argument states that, “Zhu does not disclose, teach or suggest a method of extracting a table from a column- oriented NoSQL database to a new table created in a different type of database”.
 	Examiner respectfully disagrees with the applicant’s argument.  Zhu teaches See Zhu paragraph [0032], retrieving column data for a particular table from an internal meta model stored in cache memory…the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider. Additionally, SOWELL teaches SOWELL teaches See SOWELL paragraph [0059], an object may contain dates as field names and statistics like page views for the values. In the relational view, maps are extracted into separate tables and the data is pivoted such that keys are in a key column and values are in a value column.
 	Applicant’s argument states that, “Zhu does not disclose or suggest scanning the rows in a desired table in the NoSQL database and producing a list of column families and associated column names”. 
 	Examiner respectfully disagrees with the applicant’s argument.   Zhu teaches See Zhu paragraph [0039], the NoSQL driver in server 110 can obtain the column metadata by either scanning the entire database information from the NoSQL provider.  Additionally Zhu teaches See Zhu [0040], Scanning only the first row provides the attributes list:ID,address,name,Number. In the above example, this can result in a problem when reading the second row, as the metadata is different. Performing a full scan can yield the attribute list.
 	Applicant’s argument states that, “Zhu does not meet the recitation in independent claim 1 of scanning all the rows in a desired table in a (NoSQL) database, or scanning all the rows and producing a list of column families. Zhu apparently scans the entire database information, not a desired table, and not rows to product a list of column families and associated column names”.  Examiner respectfully disagrees with the applicant’s argument.  See the response above.
 	Applicant’s argument states that, “There is no reference to reading or extracting data from the desired table in the NoSQL database”.  
 	Examiner respectfully disagrees with the applicant’s argument.  Zhu teaches See Zhu paragraph [0013], receive data from, various data sources…transform the relational database request so that data from a NoSQL provider can be made accessible to the business intelligence tool.   Zhu further teaches See Zhu paragraph [0032], receives a request for column data from a business intelligence tool, step 340, process 300 can include retrieving column data for a particular table from an internal meta model stored in cache memory (e.g., stored in data store 120 or in the server internal memory) …the requested column data for a particular table, server 110 can request a full dataset for the table from the NoSQL provider.
 	Applicant’s argument states that, “Zhu does not disclose, teach or suggest scanning a table in a NoSQL database to produce a list of column families and associated column names, using the list to create a schema for a new table, and thereafter with the table (including the schema) created using the list, extracting the data into the newly created table.  
 	Examiner respectfully disagrees with the applicant’s argument.  Zhu together with SOWELL teaches See SOWELL paragraph [0076], dynamically creating the schema is to start with a "current" schema inferred from past objects and grow the schema as new objects are ingested. We simply merge the current schema (S_curr) with the schema (type) of a new object (O_new) to arrive at the new schema (S_new).  SOWELL further teaches See SOWELL paragraph [0130], When creating the relational schema, a new "val" column can be added to the map relation to include the new type. The other "val" columns can be appended with their types as well to distinguish the column names.  Additionally, SOWELL teaches See SOWELL paragraph [0272], a new table (New_Table) is created for the map. Control continues at 1140, where a Join_Key is added to Current_ Table and at 1144, a corresponding Join_Key is added to New_Table. At 1148, a key field having a string type is added to New_Table).  
 	Applicant’s argument states that, Sowell is completely silent about a creation timestamp or associating a creation timestamp with a newly created table. For at least these additional reasons, independent claim 1 is not rendered obvious by the combination of Zhu or Sowell.  
 	Examiner respectfully disagrees with the applicant’s argument.  Zhu together with Sowell teaches See Sowell paragraph [0076]-[0077], creating the schema is to start with a "current" schema inferred from past objects and grow the schema as new objects are ingested. We simply merge the current schema (S_curr) with the schema (type) of a new object (O_new) to arrive at the new schema (S_new):  Sowell further teaches See SOWELL paragraph [0126], the tables for (nested) objects that are adorned as maps can be "pivoted." For example, consider the following schema for keeping track of various metrics (daily page views, clicks, time spent, etc., Sowell further teaches See Sowell paragraph [0262, a merge function that merges two schema elements into a single schema element is shown. The merge function is also recursive and when first called, the two schema elements are a previously existing schema and a new schema inferred from a newly received object. In further recursive calls of the merge function, the schema elements will be sub-elements of these schemas. Additionally, SOWELL teaches See SOWELL paragraph [0272], a new table (New_Table) is created for the nested object.  

 	Examiner maintains the rejections of claims 1-20 for the reasons described
above.

Conclusion/Points of Contacts
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163